 1
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                         CENTRAL DISTRICT OF CALIFORNIA
11                                   WESTERN DIVISION
12                                               )
   LORA SMITH and CYNTHIA                        )   CASE NO: 2:14-cv-06668-DSF-PLAx
13 HIMPLE, individually, and on behalf of        )
   the class of all others similarly situated,   )
14                                               )
                 Plaintiffs,                     )   STIPULATED PROTECTIVE
15                                               )   ORDER
   v.                                            )
16                                               )
   BANK OF AMERICA, N.A., a National             )
17 Banking Association,                          )   Judge:             Hon. Dale S. Fischer
18               Defendant.                      )   Magistrate Judge: Hon. Paul L. Abrams
                                                 )
19                                               )   Complaint Filed:   August 25, 2014
                                                 )
20                                               )
                                                 )
21
22
23
24
25
26
27
28

                                STIPULATED PROTECTIVE ORDER
 1
     1.    GENERAL
 2
           1.1    Purposes and Limitations. Discovery in this action is likely to involve
 3
     production of confidential, proprietary, or private information for which special
 4
     protection from public disclosure and from use for any purpose other than prosecuting
 5
     this litigation may be warranted. Accordingly, the parties hereby stipulate to and petition
 6
     the Court to enter the following Stipulated Protective Order. The parties acknowledge
 7
     that this Order does not confer blanket protections on all disclosures or responses to
 8
     discovery and that the protection it affords from public disclosure and use extends only to
 9
     the limited information or items that are entitled to confidential treatment under the
10
     applicable legal principles. The parties further acknowledge, as set forth in Section 12.3,
11
     below, that this Stipulated Protective Order does not entitle them to file confidential
12
     information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13
     followed and the standards that will be applied when a party seeks permission from the
14
     court to file material under seal.
15
           1.2    Good Cause Statement. This action is likely to involve trade secrets,
16
     customer and financial information and other valuable technical or proprietary
17
     information, as well as individuals’ private information, such as tax returns, personally
18
     identifiable information, and finances, for which special protection from public disclosure
19
     and from use for any purpose other than prosecution of this action is warranted. Such
20
     confidential and proprietary materials and information consist of, among other things,
21
     confidential business or financial information, information regarding confidential
22
     business practices, or other confidential research, development, or commercial
23
     information (including information implicating privacy rights of third parties),
24
     information otherwise generally unavailable to the public, or which may be privileged or
25
     otherwise protected from disclosure under state or federal statutes, court rules, case
26
     decisions, or common law.
27
28
                                                 1
                                  STIPULATED PROTECTIVE ORDER
 1
           1.3    In addition, a disclosing party may designate as Confidential any
 2
     information that it reasonably and in good faith believes constitutes, contains, reveals or
 3
     evidences non-public personal information, other sensitive personally identifiable
 4
     information (such as Social Security numbers, taxpayer-identification numbers, dates of
 5
     birth, home addresses, phone numbers, email addresses, names of minor children,
 6
     financial accounting information (which may be redacted to the last four digits), passport
 7
     numbers and driver license numbers).
 8
           1.4    A disclosing party may also designate as confidential other information for
 9
     which applicable law requires confidential treatment.
10
           1.5    Accordingly, to expedite the flow of information, to facilitate the prompt
11
     resolution of disputes over confidentiality of discovery materials, to adequately protect
12
     information the parties are entitled to keep confidential, to ensure that the parties are
13
     permitted reasonable, necessary uses of such material in preparation for and in the
14
     conduct of trial, to address their handling at the end of the litigation, and serve the ends of
15
     justice, a protective order for such information is justified in this matter. It is the intent of
16
     the parties that information will not be designated as confidential for tactical reasons and
17
     that nothing be so designated without a good faith belief that it has been maintained in a
18
     confidential, non-public manner, and there is good cause why it should not be part of the
19
     public record of this case.
20
     2.    DEFINITIONS
21
           2.1    Action: this pending federal lawsuit, namely Smith v. Bank of America, N.A.,
22
     No. 2:14-cv-06668-DSF-PLA (C.D. Cal.).
23
           2.2    Challenging Party: a Party or Non-Party that challenges the designation of
24
     information or items under this Order.
25
           2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
26
     is generated, stored or maintained) or tangible things that qualify for protection under
27
28
                                                    2
                                   STIPULATED PROTECTIVE ORDER
 1
     Federal Rule of Civil Procedure 26(c), any applicable case law interpreting Federal Rule
 2
     of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
 3
           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 4
     support staff).
 5
           2.5    Designating Party: a Party or Non-Party that designates information or items
 6
     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 7
           2.6    Disclosure or Discovery Material: all items or information, regardless of the
 8
     medium or manner in which it is generated, stored, or maintained (including, among
 9
     other things, testimony, transcripts, and tangible things), that are produced or generated in
10
     disclosures or responses to discovery in this matter.
11
           2.7    Expert: a person with specialized knowledge or experience in a matter
12
     pertinent to the litigation who has been retained by a Party or its counsel to serve as an
13
     expert witness or as a consultant in this Action.
14
           2.8    House Counsel: attorneys who are employees of a party to this Action.
15
     House Counsel does not include Outside Counsel of Record or any other outside counsel.
16
           2.9    Non-Party: any natural person, partnership, corporation, association, or other
17
     legal entity not named as a Party to this action.
18
           2.10 Outside Counsel of Record: attorneys who are not employees of a party to
19
     this Action but are retained to represent or advise a party to this Action and have
20
     appeared in this Action on behalf of that party or are affiliated with a law firm that has
21
     appeared on behalf of that party, including support staff.
22
           2.11 Party: any party to this Action, including all of its officers, directors,
23
     employees, consultants, retained experts, and Outside Counsel of Record (and their
24
     support staffs).
25
           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
26
     Discovery Material in this Action.
27
28
                                                   3
                                  STIPULATED PROTECTIVE ORDER
 1
           2.13 Professional Vendors: persons or entities that provide litigation support
 2
     services   (e.g.,   photocopying,   videotaping,    translating,   preparing   exhibits   or
 3
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 4
     their employees and subcontractors.
 5
           2.14 Protected Material: any Disclosure or Discovery Material that is designated
 6
     as “CONFIDENTIAL.”
 7
           2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from
 8
     a Producing Party.
 9
     3.    SCOPE
10
           The protections conferred by this Stipulation and Order cover not only Protected
11
     Material (as defined above), but also (1) any information copied or extracted from
12
     Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
13
     Material; and (3) any testimony, conversations, or presentations by Parties or their
14
     Counsel that might reveal Protected Material.
15
           Any use of Protected Material at trial shall be governed by the orders of the trial
16
     judge. This Order does not govern the use of Protected Material at trial.
17
     4.    DURATION
18
           Once a case proceeds to trial, all of the court-filed information to be introduced
19
     that was previously designated as confidential or maintained pursuant to this protective
20
     order becomes public and will be presumptively available to all members of the public,
21
     including the press, unless compelling reasons supported by specific factual findings to
22
     proceed otherwise are made to the trial judge in advance of the trial. See Kamakana v.
23
     City and Cty. of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good
24
     cause” showing for sealing documents produced in discovery from “compelling reasons”
25
     standard when merits-related documents are part of court record).
26
27
28
                                                  4
                                 STIPULATED PROTECTIVE ORDER
 1
           For non-court-filed information, the confidentiality obligations imposed by this
 2
     Order shall remain in effect even after final disposition of this litigation and unless a
 3
     Designating Party agrees otherwise in writing or a court order otherwise directs.
 4
     5.    DESIGNATING PROTECTED MATERIAL
 5
           5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
 6
     Party or Non-Party that designates information or items for protection under this Order
 7
     must take care to limit any such designation to specific material that qualifies under the
 8
     appropriate standards. The Designating Party must designate for protection only those
 9
     parts of material, documents, items, or oral or written communications that qualify so that
10
     other portions of the material, documents, items, or communications for which protection
11
     is not warranted are not swept unjustifiably within the ambit of this Order.
12
           Mass, indiscriminate, or routinized designations are prohibited. Designations that
13
     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
14
     to unnecessarily encumber the case development process or to impose unnecessary
15
     expenses and burdens on other parties) may expose the Designating Party to sanctions.
16
           If it comes to a Designating Party’s attention that information or items that it
17
     designated for protection do not qualify for protection that Designating Party must
18
     promptly notify all other Parties that it is withdrawing the inapplicable designation.
19
           5.2    Manner and Timing of Designations. Except as otherwise provided in this
20
     Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
21
     ordered, Disclosure or Discovery Material that qualifies for protection under this Order
22
     must be clearly so designated before the material is disclosed or produced.
23
           Designation in conformity with this Order requires:
24
                  (a)   for information in documentary form (e.g., paper or electronic
25
     documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
26
     that the Producing Party affix, at a minimum, the legend “CONFIDENTIAL” (hereinafter
27
     “CONFIDENTIAL legend”), to each page that contains protected material.
28
                                                  5
                                 STIPULATED PROTECTIVE ORDER
 1
            If needed, a Receiving Party may request that a Producing Party identify where on
 2
     a particular page Protected Material appears. Such requests must be reasonable and made
 3
     in good faith. The Producing Party shall respond to such a request within 48 hours of
 4
     receiving it. If a Party believes that a Producing Party is abusing the right to make
 5
     designations on a page-by-page, instead of on a portion-by-portion basis, the Parties shall
 6
     meet and confer and exercise best efforts to resolve disputes without Court intervention.
 7
     If the Parties are unable to agree, a Party may move the Court to require that Producing
 8
     Party to comply with the following language: “If only a portion or portions of the
 9
     material on a page qualifies for protection, the Producing Party also must clearly identify
10
     the protected portion(s) (e.g., by making appropriate markings in the margins).”
11
                  (b)    A Party or Non-Party that makes original documents available for
12
     inspection need not designate them for protection until after the inspecting Party has
13
     indicated which documents it would like copied and produced. During the inspection and
14
     before the designation, all of the material made available for inspection shall be deemed
15
     “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
16
     copied and produced, the Producing Party must determine which documents, or portions
17
     thereof, qualify for protection under this Order. Then, before producing the specified
18
     documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
19
     that contains Protected Material.
20
                  (c)    for deposition testimony, at any time during the deposition and at the
21
     request of any party, the deposition transcript or a portion thereof shall be provisionally
22
     marked by the reporter with “CONFIDENTIAL.” Any portions so designated shall
23
     thereafter be separated and treated in accordance with the terms of this Order. Any party
24
     may designate a deposition transcript or portion thereof with CONFIDENTIAL as
25
     appropriate within 30 days after first receiving a formal copy of the same transcript from
26
     the deposition service by informing all other parties in writing.
27
28
                                                   6
                                 STIPULATED PROTECTIVE ORDER
 1
                  (d)    for information produced in some form other than documentary and
 2
     for any other tangible items, that the Producing Party affix in a prominent place on the
 3
     exterior of the container or containers in which the information is stored the legend
 4
     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
 5
     the Producing Party, to the extent practicable, shall identify the protected portion(s).
 6
           5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 7
     to designate qualified information or items does not, standing alone, waive the
 8
     Designating Party’s right to secure protection under this Order for such material. Upon
 9
     timely correction of a designation, the Receiving Party must make reasonable efforts to
10
     assure that the material is treated in accordance with the provisions of this Order.
11
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12
           6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
13
     of confidentiality at any time that is consistent with the Court’s Scheduling Order.
14
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
15
     process under Local Rule 37-1, et seq. Any discovery motion must strictly comply with
16
     the procedures set forth in Local Rules 37-1, 37-2, and 37-3.
17
           6.3    Burden. The burden of persuasion in any such challenge proceeding shall be
18
     on the Designating Party. Frivolous challenges, and those made for an improper purpose
19
     (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
20
     the Challenging Party to sanctions. Unless the Designating Party has waived or
21
     withdrawn the confidentiality designation, all parties shall continue to afford the material
22
     in question the level of protection to which it is entitled under the Producing Party’s
23
     designation until the Court rules on the challenge.
24
25
26
27
28
                                                   7
                                  STIPULATED PROTECTIVE ORDER
 1
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2
           7.1    Basic Principles. A Receiving Party may use Protected Material that is
 3
     disclosed or produced by another Party or by a Non-Party in connection with this Action
 4
     only for prosecuting, defending, or attempting to settle this Action. Such Protected
 5
     Material may be disclosed only to the categories of persons and under the conditions
 6
     described in this Order. When the Action has been terminated, a Receiving Party must
 7
     comply with the provisions of section 13 below (FINAL DISPOSITION).
 8
           Protected Material must be stored and maintained by a Receiving Party at a
 9
     location and in a secure manner that ensures that access is limited to the persons
10
     authorized under this Order.
11
           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12
     ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
13
     may disclose any information or item designated “CONFIDENTIAL” only to:
14
                  (a)   the Receiving Party’s Outside Counsel of Record in this Action, as
15
     well as employees of said Outside Counsel of Record to whom it is reasonably necessary
16
     to disclose the information for this Action;
17
                  (b)   the officers, directors, and employees (including House Counsel) of
18
     the Receiving Party to whom disclosure is reasonably necessary for this Action;
19
                  (c)   Experts (as defined in this Order) of the Receiving Party to whom
20
     disclosure is reasonably necessary for this Action and who have signed the
21
     “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22
                  (d)   the Court and its personnel;
23
                  (e)   court reporters and their staff;
24
                  (f)   professional jury or trial consultants, mock jurors, and Professional
25
     Vendors to whom disclosure is reasonably necessary for this Action and who have signed
26
     the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27
28
                                                    8
                                 STIPULATED PROTECTIVE ORDER
 1
                  (g)   the author or recipient of a document containing the information or a
 2
     custodian or other person who otherwise possessed or knew the information;
 3
                  (h)   during their depositions, witnesses, and attorneys for witnesses, in the
 4
     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 5
     requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 6
     (Exhibit A); and (2) they will not be permitted to keep any confidential information
 7
     unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
 8
     otherwise agreed by the Designating Party or ordered by the Court. Pages of transcribed
 9
     deposition testimony or exhibits to depositions that reveal Protected Material may be
10
     separately bound by the court reporter and may not be disclosed to anyone except as
11
     permitted under this Stipulated Protective Order; and
12
                  (i)   any mediator or settlement officer, and their supporting personnel,
13
     mutually agreed upon by any of the parties engaged in settlement discussions.
14
     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
15         OTHER LITIGATION
16
           If a Party is served with a subpoena or a court order issued in other litigation that
17
     compels disclosure of any information or items designated in this Action as
18
     “CONFIDENTIAL,” that Party must:
19
                  (a)   promptly notify in writing the Designating Party. Such notification
20
     shall include a copy of the subpoena or court order;
21
                  (b)   promptly notify in writing the party who caused the subpoena or order
22
     to issue in the other litigation that some or all of the material covered by the subpoena or
23
     order is subject to this Protective Order. Such notification shall include a copy of this
24
     Stipulated Protective Order; and
25
                  (c)   cooperate with respect to all reasonable procedures sought to be
26
     pursued by the Designating Party whose Protected Material may be affected.
27
28
                                                  9
                                 STIPULATED PROTECTIVE ORDER
 1
           If the Designating Party timely seeks a protective order, the Party served with the
 2
     subpoena or court order shall not produce any information designated in this action as
 3
     “CONFIDENTIAL” before a determination by the court from which the subpoena or
 4
     order issued, unless the Party has obtained the Designating Party’s permission. The
 5
     Designating Party shall bear the burden and expense of seeking protection in that court of
 6
     its confidential material and nothing in these provisions should be construed as
 7
     authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
 8
     from another court.
 9
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
10         IN THIS LITIGATION
11
                  (a)   The terms of this Order are applicable to information produced by a
12
     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
13
     produced by Non-Parties in connection with this litigation is protected by the remedies
14
     and relief provided by this Order. Nothing in these provisions should be construed as
15
     prohibiting a Non-Party from seeking additional protections.
16
                  (b)   In the event that a Party is required, by a valid discovery request, to
17
     produce a Non-Party’s confidential information in its possession, and the Party is subject
18
     to an agreement with the Non-Party not to produce the Non-Party’s confidential
19
     information, then the Party shall:
20
                        (1)     promptly notify in writing the Requesting Party and the Non-
21
     Party that some or all of the information requested is subject to a confidentiality
22
     agreement with a Non-Party;
23
                        (2)     promptly provide the Non-Party with a copy of the Stipulated
24
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
25
     specific description of the information requested; and
26
                        (3)     make the information requested available for inspection by the
27
     Non-Party, if requested.
28
                                                 10
                                  STIPULATED PROTECTIVE ORDER
 1
                  (c)    If the Non-Party fails to seek a protective order from this Court within
 2
     14 days of receiving the notice and accompanying information, the Receiving Party may
 3
     produce the Non-Party’s confidential information responsive to the discovery request. If
 4
     the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
 5
     information in its possession or control that is subject to the confidentiality agreement
 6
     with the Non-Party before a determination by the Court. Absent a court order to the
 7
     contrary, the Non-Party shall bear the burden and expense of seeking protection in this
 8
     Court of its Protected Material.
 9
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10
           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11
     Protected Material to any person or in any circumstance not authorized under this
12
     Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
13
     the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
14
     all unauthorized copies of the Protected Material, (c) inform the person or persons to
15
     whom unauthorized disclosures were made of all the terms of this Order, and (d) request
16
     such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
17
     that is attached hereto as Exhibit A.
18
19
20
21
22
23
24
25
26
27
28
                                                 11
                                 STIPULATED PROTECTIVE ORDER
 1
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 2
           PROTECTED MATERIAL
 3
           When a Producing Party gives notice to Receiving Parties that certain inadvertently
 4
     produced material is subject to a claim of privilege or other protection, the obligations of
 5
     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
 6
     The obligations in Federal Rule of Civil Procedure 26(b)(5)(B) also apply when a
 7
     Producing Party gives notice of the inadvertent disclosure of any non-public personal
 8
     information, other sensitive personally identifiable information (such as Social Security
 9
     numbers, taxpayer-identification numbers, dates of birth, home addresses, phone
10
     numbers, email addresses, names of minor children, financial accounting information,
11
     passport numbers and driver license numbers), or other information for which applicable
12
     federal or state law requires confidential treatment. This provision is not intended to
13
     modify whatever procedure may be established in an e-discovery order that provides for
14
     production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)
15
     and (e), the inadvertent disclosure of attorney-client privileged or work product protected
16
     material does not constitute a waiver of privilege or protection in this litigation, or in any
17
     other federal or state proceeding—unless the Court makes a final determination that the
18
     inadvertent disclosure constitutes a waiver. If a Party uses any material that a Party has
19
     not claimed as attorney-client privileged or work product protected, and a Party thereafter
20
     claims the material is privileged or protected as such, the Party using that material should
21
     comply with their obligations in Federal Rule of Civil Procedure 26(b)(5)(B).              In
22
     addition, the material shall be treated as privileged or protected until such time as the
23
     Court finally determines that the material is not attorney-client privileged or work
24
     product protected, or that a waiver has occurred. Any Party claiming a waiver has
25
     occurred may bring the matter to the Court for decision, after following the Local Rule’s
26
     requirements for resolving discovery disputes.
27
28
                                                  12
                                  STIPULATED PROTECTIVE ORDER
 1
     12.      MISCELLANEOUS
 2
              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3
     person to seek its modification by the Court in the future.
 4
              12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5
     Protective Order, no Party waives any right it otherwise would have to object to
 6
     disclosing or producing any information or item on any ground not addressed in this
 7
     Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
 8
     to use in evidence of any of the material covered by this Protective Order.
 9
              12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
10
     Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
11
     under seal pursuant to a court order authorizing the sealing of the specific Protected
12
     Material at issue; good cause must be shown in the request to file under seal. If a Party’s
13
     request to file Protected Material under seal is denied by the Court, then the Receiving
14
     Party may file the information in the public record unless otherwise instructed by the
15
     Court.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   13
                                   STIPULATED PROTECTIVE ORDER
 1
     13.   FINAL DISPOSITION
 2
           After the final disposition of this Action, within 60 days of a written request by the
 3
     Designating Party, each Receiving Party must return all Protected Material to the
 4
     Producing Party or destroy such material. As used in this subdivision, “all Protected
 5
     Material” includes all copies, abstracts, compilations, summaries, and any other format
 6
     reproducing or capturing any of the Protected Material. Whether the Protected Material is
 7
     returned or destroyed, the Receiving Party must submit a written certification to the
 8
     Producing Party (and, if not the same person or entity, to the Designating Party) by the
 9
     60-day deadline that (1) identifies (by category, where appropriate) all the Protected
10
     Material that was returned or destroyed, and (2) affirms that the Receiving Party has not
11
     retained any copies, abstracts, compilations, summaries or any other format reproducing
12
     or capturing any of the Protected Material. Notwithstanding this provision, counsel are
13
     entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and
14
     hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
15
     expert reports, attorney work product, and consultant and expert work product, even if
16
     such materials contain Protected Material. Any such archival copies that contain or
17
     constitute Protected Material remain subject to this Protective Order as set forth in
18
     Section 4 (DURATION).
19
     14.   VIOLATION OF ORDER
20
           Any violation of this Order may be punished by any and all appropriate measures
21
     including, without limitation, contempt proceedings and/or monetary sanctions.
22
23
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
24
     Dated: April 2, 2019         LAW OFFICES OF MICHAEL R. BROWN, APC
25
26
                                  By: __/s/           Michael R. Brown____
27
                                                     Michael R. Brown
28                                        Attorney for Plaintiffs Smith and Himple
                                                14
                                 STIPULATED PROTECTIVE ORDER
 1
     Dated: April 2, 2019           LAW OFFICES OF DAVID J. VENDLER
 2
 3
                                    By:     /s/             David J. Vendler
 4                                                         David J. Vendler
                                                  Attorney for Plaintiffs Smith and Himple
 5
     Dated: April 2, 2019           SKADDEN, ARPS, SLATE, MEAGHER &
 6                                  FLOM LLP
 7
                                    By:     /s/          Douglas A. Smith
 8                                                       Douglas A. Smith
                                          Attorneys for Defendant Bank of America, N.A.
 9
10
                                             ATTESTATION
11
           I, Douglas A. Smith, attest that the signatories listed above, and on whose behalf
12
     the filing is submitted, concur in the filing's content and have authorized the filing.
13
                                                              /s/ Douglas A. Smith
14                                                            Douglas A. Smith
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      15
                                  STIPULATED PROTECTIVE ORDER
 1
                                           EXHIBIT A
 2
 3
 4
 5
 6
 7
 8
 9                            UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11                                    WESTERN DIVISION
12 LORA SMITH and CYNTHIA                       )   CASE NO: 2:14-cv-06668-DSF-PLA
13 the class of all others similarly situated, ))
   HIMPLE,    individually,  and on  behalf of

14                                              )
                 Plaintiffs,                    )   ACKNOWLEDGMENT AND
15 v.                                           )   AGREEMENT TO BE BOUND TO
                                                )   THE STIPULATED PROTECTIVE
16 BANK OF AMERICA, N.A., a National ))             ORDER

17 Banking Association,                         )
                                                )
18               Defendant.                     )   Judge:              Hon. Dale S. Fischer
                                                )
19                                              )   Magistrate Judge: Hon. Paul L. Abrams
                                                )
20                                              )   Complaint Filed:    August 25, 2014
                                                )
21                                              )

22
           I,   ______________________              [print    or   type     full   name],      of
23
     ________________________________            [print or type full address], declare under
24
     penalty of perjury that I have read in its entirety and understand the Stipulated Protective
25
     Order that was ordered by the United States District Court for the Central District of
26
     California in Smith v. Bank of America, N.A., Case No. 2:14-cv-6668 DSF (PLAx) (C.D.
27
28
                     ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                           TO STIPULATED PROTECTIVE ORDER
 1
     Cal.). I agree to comply with and to be bound by all the terms of the Stipulated
 2
     Protective Order, including any court-ordered amendments thereto, and I understand and
 3
     acknowledge that failure to so comply could expose me to sanctions and punishment in
 4
     the nature of contempt. I solemnly promise that I will not disclose in any manner any
 5
     information or item that is subject to this Stipulated Protective Order to any person or
 6
     entity except in strict compliance with the provisions of this Order.
 7
           I further agree to submit to the jurisdiction of the United States District Court for
 8
     the Central District of California for the purpose of enforcing the terms of this Stipulated
 9
     Protective Order, even if such enforcement proceedings occur after termination of this
10
     action.
11
           I declare under penalty of perjury under the laws of the United States of America
12
     that the foregoing is true and correct.
13
14
     Executed on _________.
15
16
     City and State where signed: _____________________________
17
18
     Printed Name:       _____________________________
19
20
     Signature:           ____________________________
21
22
23
24
25
26
27
28
                      ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
                            TO STIPULATED PROTECTIVE ORDER
 1
 2
 3
 4
 5
 6
7
 8
 9
10                           UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12                                   WESTERN DIVISION
13 LORA SMITH and CYNTHIA                       )   CASE NO: 2:14-cv-06668-DSF-PLAx
14 the class of all others similarly situated, ))
   HIMPLE,    individually,  and on  behalf of

15                                              )
                 Plaintiffs,                    )   ORDER GRANTING STIPULATED
16 v.                                           )   PROTECTIVE ORDER
                                                )
17 BANK OF AMERICA, N.A., a National ))
18 Banking Association,                         )
                                                )
                                                    Judge:             Hon. Dale S. Fischer

19               Defendant.                     )   Magistrate Judge: Hon. Paul L. Abrams
                                                )
20                                              )   Complaint Filed:   August 25, 2014
                                                )
21                                              )
                                                )
22
23
          Having considered the papers, and finding that good cause exists, the Parties’
24 /
25 /
26 /
27 /
28 /

                     ORDER GRANTING STIPULATED PROTECTIVE ORDER11
 1 Stipulated Protective Order is granted.
 2
         IT IS SO ORDERED.
 3
 4
     DATED: April 4, 2019
 5                                           PAUL L. ABRAMS
                                             UNITED STATES MAGISTRATE JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                    ORDER GRANTING STIPULATED PROTECTIVE ORDER22
